DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 1/16/2020 with effective filing date of 7/18/2017 based on PCT application PCT/CN2017/093430.

The status of the claims is summarized as below:
Claims 38-57 are pending. 
Claims 38, 45, 52 are independent claims.

Drawings

Figures 1-1 and 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1031 (from Fig. 1-2, filed specification [0003]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5061a (mentioned in filed specification [0162]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 38-39, 41, 43-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhri et al. (US Pub 2009/0061837, hereinafter Chaudhri).

Per claim 38, Chaudhri teaches:
An electronic device comprising: 
	a display screen; ([0059, 0061] Fig. 3 shows touch screen 346);
	a memory configured to store instructions; and ([0063] Fig. 3 show memory 350);
	a processor coupled to the memory and configured to execute the instructions to cause the electronic device to: ([0054] Fig. 3 shows processor 304);
		display a no-division screen; ([0077, 0080] user can choose to lock the device when user is listening to audio while jogging; previous screen 528 may be presented to the screen before audio interface 522 was invoked);
		lock the display screen; ([0077] Fig. 5 shows screen 500 when the device is locked with a “slide to unlock” instruction; [0084] the audio interface 504 maybe invoked while the device is in locked state);
		unlock the display screen; and ([0079] in response to user unlocking the display by sliding the locking control 516, interface 520 is shown);
		simultaneously display a first area, a second area, and a division line separating the first area and the second area on the display screen, wherein the first area comprises a first launched application program within the first area, and wherein the second area comprises either a second launched application program or a plurality of application program icons within the second area. ([0079-0080] Fig. 5 shows screen 520, where there is a first area of audio interface 522 for the first launched application media player, and a second area of previous screen 528 showing email application – second launched application; [0084] the audio interface 504 may be invoked while the device is in locked state).Per claim 39, Chaudhri further teaches:
The electronic device of claim 38, wherein the processor is further configured to unlock the display screen and simultaneously display the first area and the second area based on receiving a user input. ([0079-0080] when the user unlock the screen in Fig. 5, the display simultaneously shows first and second area/applications as shown in 520).
Per claim 41, Chaudhri further teaches:
The electronic device of claim 39, wherein the user input comprises a preset shortcut operation. ([0077] user can use preset operation “slide to unlock” as shown in Fig. 5 500 to unlock the screen).
Per claim 43, Chaudhri further teaches:
The electronic device of claim 38, wherein the memory is further configured to store a plurality of preset shortcut operations, and wherein the processor is further configured to select the first launched application program based on which one of the preset shortcut operations is inputted into the electronic device. ([0077, 0082, 0084-0085] audio interface may be launched when user double tap on button 120 in locked state; double tapping on button 120 can also be configured to bring other applications/interface based on the state of the UI such as locked state).
Per claim 44, Chaudhri further teaches:
The electronic device of claim 38, wherein the processor is further configured to select the first launched application program based on a historical user screen splitting habit. ([0084-0085] the audio interface with different presentations maybe configured by the user to be brought out according to the state of UI – locked/unlocked, or context of device - other application may be triggered depending on which application is already running).
Claim(s) 45, 47-49, 51-52, 54, 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US Pub 2011/0175930, hereinafter Hwang).
Per claim 45, Hwang teaches:
An electronic device comprising: (abstract: mobile device configured to display one or more windows at the same time);
	a display screen; ([0074] Fig. 1 shows display 151);
	a memory configured to store instructions; and ([0075] Fig. 1 shows memory 160);
	a processor coupled to the memory and configured to execute the instructions to cause the electronic device to: ([0061] Fig. 1 shows processor 180);
		receive a first user input; ([0168-0169] Fig. 10B-10C show that when the user drags a bar or indicator 1001 of the main window, a sub-window 1010 with a list of application is displayed);
		simultaneously display a first area and a second area on the display screen in response to the first user input, wherein the first area comprises a first launched application program within the first area, and wherein the second area comprises an application program icon; ([0168-0169] Fig. 10B-10C show that when the user drags a bar or indicator 1001 of the main window, a sub-window 1010 with a list of application is displayed; where the main window – first area - displays “app 0”/first launched application, and the sub-window 1010 – second area - displays a list of application icons);
		receive a second user input; and ([0170] when the user selects an application from the application list, the selected application/App 1 is launched in the sub-window 1010);
		display a second launched application program within the second area in response to the second user input, wherein the second launched application program corresponds to the application program icon. ([0170] Fig. 10D shows when the user selects an application from the application list, the selected application/App 1 is launched in the sub-window 1010).Per claim 47, Hwang further teaches:
The electronic device of claim 45, wherein the first area and the second area are displayed in a split-screen mode, and wherein the processor is further configured to display on the display screen a division line separating the first area and the second area. ([0170] Fig. 10D shows that the two applications are displayed in split-screen mode with a division line in the middle).Per claim 48, Hwang further teaches:
The electronic device of claim 47, wherein the processor is further configured to: receive a third user input; and move a location of the division line in response to the third user input. ([0129] Fig. 3A shows the size of the main window may be changed according to vertical bar 201, or indicator 204; [0156] Fig. 8D-8E show when indicator is 802 can be dragged to change the size of the main window and move the division line to the left to reveal more sub-windows).
Per claim 49, Hwang further teaches:
The electronic device of claim 47, wherein the processor is further configured to: 
	receive a third user input; and 
	switch locations of the first launched application program and the second launched application program in response to the third user input such that the first launched application program is displayed in the second area and the second launched application program is displayed in the first area. ([0180] Fig. 12A shows a drag of App3 into the main window would swap the App0 in the main window with the App 3 in the sub-window).
Per claim 51, Hwang further teaches:
The electronic device of claim 45, wherein the display screen is configured to be in an unlocked state before receiving the first user input. ([0168] Fig. 10B-10C show that before user input of dragging the bar or indicator, Fig. 10B shows the main window with App 0 in an unlocked state).Per claim 52, claim 52 is a method claim that contains broader limitations that are substantially the same as claim 45, and is likewise rejected.

Per claim 54, Hwang further teaches:
The method of claim 52, wherein the user input comprises one of a plurality of preset shortcut operations, and wherein the method further comprises selecting the first launched application program in response to the user input. ([0169-0170] Fig. 10C shows a plurality of shortcuts icon, where selection of a particular shortcut icon would launch the corresponding application).
Per claim 56, claim 56 contains limitations that are substantially the same as claim 51, and is likewise rejected.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40, 42 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Chaudhri, in view of Bandyopadhyay (US Pub 2012/0009896, hereinafter Bandyopadhyay).

Per claim 40, Chaudhri does not teach user input for unlock the display screen can be biological information; Bandyopadhyay teaches:
The electronic device of claim 39, wherein the user input comprises user biological information. ([0079] Fig. 5B: authentication input can be fingerprint).
		Bandyopadhyay and Chaudhri are analogous art because Bandyopadhyay also teaches unlocking display to run application. Therefore, it would have been 

Per claim 42, haudhri does not teach user input for unlock the display screen can be voice input; Bandyopadhyay teaches:
The electronic device of claim 39, wherein the user input comprises a voice input. ([0079] Fig. 5B: authentication input can be voice recognition)		Bandyopadhyay and Chaudhri are analogous art because Bandyopadhyay also teaches unlocking display to run application. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Bandyopadhyay and Chaudhri before him/her, to modify the teachings of Chaudhri to include the teachings of Bandyopadhyay to enable unlocking using other biological data such as voice recognition. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternative for unlocking device, which is more secure. 

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Hwang, in view of An et al. (US Pub 2015/0185980, hereinafter An, from IDS).

Per claim 46, Hwang does not explicitly teach the first and second area/application are displayed in a picture-in-picture mode; An teaches:
The electronic device of claim 45, wherein the first area and the second area are displayed in a picture-in-picture mode, and wherein the first area overlaps the second area. ([0050, 0054] Fig. 2C shows the first application is displayed in PIP mode; Fig. 4A-4B shows the process of selection of an app icon opens a pop-up/PIP window form for the second application).		An and Hwang are analogous art because they both teach displaying 

Claim(s) 50, 55 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Hwang, in view of Chaudhri et al. (US Pub 2009/0061837, hereinafter Chaudhri).
Per claim 50, Hwang does not explicitly teach a locked state for the user device; Chaudhri teaches:
The electronic device of claim 45, wherein the display screen is configured to: 
	be in a locked state before receiving the first user input; and ([0079] Fig. 5 shows a display 500 in a locked state, where multiple applications are running, including audio program shown on screen);
	unlock in response to the first user input. ([0079] in response to user unlocking the display by sliding the locking control 516, interface 520 is shown displaying two applications in a PIP mode).
		Chaudhri and Hwang are analogous art because they both teach displaying multiple running applications concurrently on a display screen. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Chaudhri and Hwang before him/her, to modify the teachings of Hwang to include the teachings of Chaudhri to enable user access to certain functionality while the device is in a locked state. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide access to commonly used function of device in locked state. 
Per claim 55, claim 55 contains broader limitations that are substantially the same as claim 50, and is likewise rejected.

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Hwang, in view of Bae et al. (US Pub 20140292649, hereinafter Bae).

Per claim 53, Hwang does not explicitly teach selecting application according to different user fingerprint as input; Bae teaches:The method of claim 52, wherein the user input comprises one of a plurality of user fingerprints, and wherein the method further comprises selecting the first launched application program in response to the user input. ([0102-0107] Fig. 3: Fig. 3 shows that each fingerprint can be mapped to a different application/task, and input of a specific fingerprint would launch the corresponding application/task accordingly). 
		Bae and Hwang are analogous art because Bae also teaches switching tasks among multiple running applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Bae and Hwang before him/her, to modify the teachings of Hwang to include the teachings of Bae to enable selection of different application through different fingerprint. One would be motivated to make the combination, with a reasonable expectation of success, because it would help user to launch/recall task/application from an increasing number of applications/tasks to save users time ([0007]). 



Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Hwang, in view of Sakai et al. (US Pub 2014/0195953, hereinafter Sakai).

Per claim 57, Hwang does not explicitly teach size of the first and second area based on historical user habit; Sakai teaches:The method of claim 52, wherein a first size of the first area and a second size of the second area are based on a historical user screen splitting habit. ([0148] Fig. 16A-16C: previous state of the multiple windows can be saved and restored by users at a later time by selecting one of the saved state of the multiple windows).
		Sakai and Hwang are analogous art because Sakai also teaches dividing screens for presenting multiple applications simultaneously. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Sakai and Hwang before him/her, to modify the teachings of Hwang to include the teachings of Sakai to enable saving states of multiple applications for later restoration. One would be motivated to make the combination, with a reasonable expectation of success, because it would help users to recall previous applications states without having to relaunch and partition the screen, thereby saving user time. 
	



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892

US Patent Application Publications
US 20140089833 A1
HWANG D et al.
Method for executing e.g. application in touch mobile device, involves configuring multi-window in split scheme when execution event is released on specific window, and displaying screens of applications through respective split windows
US 20110035691 A1
JONGHWAN K et al.
Mobile terminal e.g. portable multimedia player has controller that performs operation associated with icon collusion based on types of two icons, when two icons have icon collusion
US 20100066698 A1
SEO G et al.
Multitasking operations controlling method for e.g. mobile terminal, involves displaying execution screens of applications running concurrently of which execution window is displayed in auxiliary screen, in main screen accumulatively
US 20100001967 A1
YOO Y et al.
Mobile terminal e.g. slide-type mobile phone, controlling method for e.g. playing music file, involves unlocking area of touch screen and maintaining other areas of touch screen in touch-lock mode


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.


When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176